Citation Nr: 1506965	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1942 to January 1947.  The Veteran died in March 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  The Veteran's psoriasis had its inception in service, and was treated with methotrexate.

3.  Competent evidence relates the cause of the Veteran's death (pulmonary fibrosis0 to his medical treatment for psoriasis.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) do not show any complaints or findings involving the skin.  On service separation examination in November 1946 his skin, lungs and chest were normal on clinical evaluation.  A chest X-ray was negative.

In February 1950, a private physician noted the Veteran had a rash, which was said to be psoriasis.

In May 1951, a private physician summarized the Veteran's history.  It was noted a skin condition first became severe in 1947.  The diagnosis was psoriasis.  

The Veteran submitted a claim for service connection for a skin condition in May 1951; he reported treatment for it by private physicians beginning in July 1947.  

Service department records from the Veteran's service in the Reserves show psoriasis was noted in June 1952.  It was indicated at that time that he had psoriasis on his body and extremities.  It was mild and non-disabling.  On examination in August 1956, it was noted he had chronic skin lesions scattered over the trunk, elbows, chest and abdomen.  The condition was non-symptomatic at that time.  
VA outpatient treatment records show it was reported in April 2004 that the Veteran had taken methotrexate for psoriasis for years at various doses.  

The Veteran's death certificate shows he died in March 2010; the cause of his death was pulmonary fibrosis.  

At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder, rated 30 percent; tinnitus; rated 10 percent; and bilateral hearing loss, rated 0 percent.  

In November 2014, a VA physician reviewed the Veteran's records.  She noted VA records confirmed the Veteran's treatment for psoriasis with methotrexate.  She stated that this medication has been established to cause lung injury in some cases.  The physician noted that hypersensitivity pneumonitis is the most common type of pulmonary toxicity associated with methotrexate and that in advanced methotrexate pneumonitis, the lungs show extensive fibrosis.  Since the death certificate indicated that the cause of death was pulmonary fibrosis, it was at least as likely as not that the treatment of psoriasis contributed to, or hastened, the Veteran's death.  

The VA physician's advisory opinion confirms that the Veteran's medical treatment for psoriasis, i.e., with methotrexate, contributed to cause the pulmonary fibrosis that was the primary cause of his death.  Therefore, what remains necessary to substantiate the instant claim is that the psoriasis was related to service (service-connected).  The evidence supporting the appellant's claim includes that in his May 1951 application for VA benefits, the Veteran reported he was treated for a skin disorder during service in 1944.  He also noted treatment from private physicians, beginning in July 1947, with additional treatment in 1949 and 1950.  Contemporaneous records confirm he was treated for psoriasis in February 1950 and May 1951.  When seen in May 1951, the Veteran stated psoriasis became severe in 1947 (suggesting onset was earlier).  Finally, the Board notes that the appellant reported in May 2012 that shortly after the Veteran was involved in a plane crash (an incident that is verified in the STRs), he developed psoriasis.  [She married the Veteran in 1945, and this had contemporaneous knowledge of the state of his health in service.].  

Dependency and Indemnity compensation is payable (service connection for the cause of death is warranted) when a veteran dies due to a service connected disability.  38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. §  1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Given that the Veteran, during his lifetime, and the appellant, are competent to state he had a skin condition in service, and considering the above-listed evidence supporting that a skin disability (ultimately diagnosed as psoriasis) had its onset in service, and has continued thereafter, the Board, resolving all reasonable doubt in the appellant's favor (as required, see 38 C.F.R. § 3.102), concludes that psoriasis indeed had its onset in service (and was service-connected).  In light of the opinion provided by the consulting VA physician, the Board further finds that the treatment with medication (methotrexate) prescribed for a service connected disability (psoriasis) was a cause of the pulmonary fibrosis that was the primary cause of the Veteran's death.   Accordingly, service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


